                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

MAURICE ABRAMS,                                 §
          Plaintiff,                            §
                                                §
vs.                                             §
                                                §     Civil Action No. 8:18-cv-03009-MGL
                                                §
WARDEN LEE CORRECTIONAL                         §
INSTITUTION,                                    §
           Defendant.                           §
                                                §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
              AND DISMISSING PLANTIFF MAURICE ABRAMS’S CASE

       Plaintiff Maurice Abrams (Abrams), proceeding pro se, filed this action asserting a habeas

corpus claim under 28 U.S.C. § 2254. This matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Abrams’s case be

dismissed, with prejudice, under Federal Rule of Procedure 41(b) for failing to prosecute his

action. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for

the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on August 16, 2019. To date, Abrams has not filed

any objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Abrams’s case is DISMISSED with prejudice under Federal Rule of Civil

Procedure 41(b) for failure to prosecute his action.

       IT IS SO ORDERED.

       Signed this 22nd day of October 2019 in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
